 



 
 
Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT,
dated as of February 28, 2006,
among
ACE CASH EXPRESS, INC.,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Co-Lead Arranger, Joint Book Runner and as a Lender,
JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender
J.P. MORGAN SECURITIES, INC., as Joint Book Runner and Co-Lead Arranger,
U.S. BANK, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION,
and
UNION BANK OF CALIFORNIA, N.A.
as Co-Documentation Agents and as Lenders,
and
The Other Lenders Party Hereto
 
 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
as of February 28, 2006, is entered into among ACE CASH EXPRESS, INC., a Texas
corporation (the “Borrower”), the lenders listed on the signature pages hereof
as Lenders (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
BACKGROUND
     1. The Borrower, certain of the Lenders, and the Administrative Agent are
parties to that certain First Amended and Restated Credit Agreement, dated as of
July 30, 2004, as amended by that certain First Amendment to Credit Agreement,
dated as of January 19, 2006 (the “First Amendment”) (said First Amended and
Restated Credit Agreement, as amended by the First Amendment, the “Credit
Agreement”). The terms defined in the Credit Agreement and not otherwise defined
herein shall be used herein as defined in the Credit Agreement.
     2. The Borrower has requested certain amendments to the Credit Agreement
to, among other things, (a) increase the Total Revolving Credit Commitment and
the Seasonal Revolving Credit Commitment and extend the Final Maturity Date,
(b) add Allied Irish Banks, p.l.c., LegacyTexas Bank, and North Fork Bank
(collectively, the “New Lenders”) as lenders under the Credit Agreement, and
(c) remove Bank of America, N.A. (“Bank of America”) and CitiBank Texas, N.A.
(“CitiBank”) (collectively, the “Exiting Lenders”) as lenders under the Credit
Agreement.
     3. The Lenders and the Administrative Agent hereby agree to amend the
Credit Agreement, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent covenant and agree as follows:
     Section 1. AMENDMENTS.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
defined terms “Increase Effective Date”, “Pomegranate Acquisition”, “Popular
Acquisition Notes”, “Second Amendment Closing Date”, and “Unencumbered Cash
Requirements” thereto in proper alphabetical order to read as follows:
     “Increase Effective Date” shall have the meaning given to such term in
Section 2.15.
     “Pomegranate Acquisition” shall mean the acquisition of all the Equity
Interests of an entity disclosed to the Lenders in writing prior to the Second
Amendment Closing Date for an aggregate amount not to exceed the amount
disclosed to the Administrative Agent in writing prior to the Second Amendment
Closing Date.

1



--------------------------------------------------------------------------------



 



     “Popular Acquisition Notes” shall mean (a) the $3,678,620 convertible
subordinated promissory note, dated November 6, 2005, issued by the Borrower and
payable to Popular Cash Express, Inc. and (b) the $15,721,380 convertible
subordinated promissory note, dated November 29, 2005, issued by the Borrower
and payable to Popular Cash Express, Inc.
     “Second Amendment Closing Date” shall mean February 28, 2006.
     “Unencumbered Cash Requirements” means the requirement of any Governmental
Authority that the Borrower or any of its Subsidiaries maintain a certain
minimum amount of cash in its stores which is not subject to any Lien.
     (b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Seasonal Revolving Credit Commitment Increase Period” therefrom.
     (c) The definition of “Acceptable Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Acceptable Acquisition” shall mean (i) any acquisition by the Borrower of
(x) all or substantially all of the business of or (y) the assets of, any
business entity (whatever corporate form and whether accomplished as an asset
acquisition or a stock purchase or acquisition of other forms of ownership
interests) engaged in the same business or a substantially similar line of
business, but only if (a) the purchase price of such acquisition (including the
amount of Indebtedness of the business entity or of the seller or sellers
assumed in connection therewith) is no more than $10,000,000 and (b) in the case
of an acquisition of all or substantially all of a business, such business
entity has either (I) positive EBITDA for the twelve (12) month period
immediately preceding the proposed date of such acquisition or (II) positive
Restated EBITDA for the twelve (12) month period immediately preceding the
proposed date of such acquisition (as determined by Administrative Agent and
Borrower), (ii) the Pomegranate Transaction, or (iii) any other acquisition
approved by Required Lenders in their sole discretion.
     (d) The definition of “Adjustment Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Adjustment Date” shall mean with respect to any calculation of the
Applicable Margin or the Applicable Commitment Fee Rate following each fiscal
quarter, (i) with respect to the final fiscal quarter in each fiscal year of the
Borrower, the earlier of (a) the date on which Borrower’s audited financial
statements for the applicable fiscal year are required to be filed with the
Securities Exchange Commission under applicable law after the end of such fiscal
year and (b) two (2) Business Days after the Borrower has delivered such audited
financial statements to Administrative Agent with respect to such fiscal year as
required under Section 5.05(a) and (ii) with respect to any other fiscal
quarter, the earlier of (a) the date which is forty five (45) days after the end
of such fiscal quarter and (ii) the date which is two (2) Business Days after
the Borrower has delivered the financial statements to Administrative Agent with
respect to such fiscal quarter as required under Section 5.05(b).

2



--------------------------------------------------------------------------------



 



     (e) The definition of “Applicable Commitment Fee Rate” set forth in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
     “Applicable Commitment Fee Rate” shall mean the applicable percentage rate
per annum set forth in the Pricing Grid. On the Second Amendment Closing Date
and continuing through and including the day immediately preceding the first
Adjustment Date occurring after the Second Amendment Closing Date, the
Applicable Commitment Fee Rate shall be the Applicable Commitment Fee Rate when
the Debt to EBITDA Ratio is greater than or equal to 1.00 to 1.00 but less than
1.50 to 1.00, and for each period thereafter beginning on an Adjustment Date and
ending on the day immediately preceding the next succeeding Adjustment Date, the
Applicable Commitment Fee Rate shall be the Applicable Commitment Fee Rate set
forth opposite the Debt to EBITDA Ratio as determined at the end of the most
recently ended fiscal quarter prior to the applicable Adjustment Date.
     (f) The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Applicable Margin” shall mean the margin to be added to the Alternate Base
Rate and Adjusted LIBO Rate which is equal to the applicable percentage rate per
annum set forth in the Pricing Grid for the applicable Type of Loan (i.e., ABR
Loan, Reference Rate Loan, or Eurodollar Loan). On the Second Amendment Closing
Date and continuing through and including the day immediately preceding the
first Adjustment Date occurring after the Second Amendment Closing Date, the
Applicable Margin shall be the Applicable Margin for the applicable Type of Loan
when the Debt to EBITDA Ratio is greater than or equal to 1.00 to 1.00 but less
than 1.50 to 1.00, and for each period thereafter beginning on an Adjustment
Date and ending on the day immediately preceding the next succeeding Adjustment
Date, the Applicable Margin for the applicable Type of Loan shall be the
Applicable Margin set forth opposite the Debt to EBITDA Ratio as determined at
the end of the most recently ended fiscal quarter prior to the applicable
Adjustment Date.
     (g) The definition of “Borrowing Base Report” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Borrowing Base Report” shall mean the Borrowing Base Report with respect
to Cash Holdings and Subsidiary’s Cash Holdings provided as Collateral to the
Lenders by the Borrower and its Subsidiaries (other than ACE Funding) in the
form of Exhibit C hereto.
     (h) The definition of “Cash Holdings” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Cash Holdings” shall mean the cash owned by the Borrower in the Borrower’s
stores, plus the cash owned by the Borrower in the Borrower’s depository
accounts with Administrative Agent, plus the cash owned by the Borrower in the
Borrower’s depository accounts with Other Financial Institutions, plus the
amount of items of the Borrower in

3



--------------------------------------------------------------------------------



 



clearing at the Administrative Agent and at Other Financial Institutions, plus
cash owned by the Borrower in transit with armored couriers.
     (i) The definition of “Deposit Accounts” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Deposit Accounts” shall mean each demand, time, savings, passbook and
other like accounts (including any account evidenced by a non-negotiable
certificate of deposit), whether interest-bearing or not, and if
interest-bearing then all interest accrued and paid or payable thereon,
maintained by the Borrower or any of its Subsidiaries (other than ACE Funding),
and all moneys owned by the Borrower or any of its Subsidiaries (other than ACE
Funding) from time to time in or credited to any and all such deposit accounts,
including all earnings or profits therefrom in the form of interest or
otherwise.
     (j) The definition of “Final Maturity Date” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Final Maturity Date” shall mean December 31, 2010.
     (k) The definition of “Required Lenders” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     “Required Lenders” shall mean at any time (a) two (2) or more Lenders
holding more than fifty percent (50%) of the then aggregate unpaid principal
amount of the Loans or (b) if no such principal amount is then outstanding, two
(2) or more Lenders having more than fifty percent (50%) of the Total
Commitment.
     (l) The definition of “Revolving Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:
     “Revolving Credit Commitment” shall mean, with respect to any Lender, the
Revolving Credit Commitment of such Lender as set forth in Schedule 2.01(a)
annexed hereto, as the same may be terminated, increased or reduced from time to
time in accordance with the provisions of this Agreement.
     (m) The definition of “Seasonal Revolving Credit Availability Period” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:
     “Seasonal Revolving Credit Availability Period” shall mean any of the
following periods: (a) January 1, 2006 until and including March 15, 2006,
(b) January 1, 2007 until and including March 15, 2007, (c) January 1, 2008
until and including March 15, 2008, (d) January 1, 2009 until and including
March 15, 2009, and (e) January 1, 2010 until and including March 15, 2010.
     (n) The definition of “Seasonal Revolving Credit Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

4



--------------------------------------------------------------------------------



 



     “Seasonal Revolving Credit Commitment” shall mean, with respect to any
Seasonal Revolving Credit Lender, the Seasonal Revolving Credit Commitment of
such Lender as set forth in Schedule 2.01(b) annexed hereto, as the same may be
terminated or reduced from time to time in accordance with the provisions of
this Agreement.
     (o) The definition of “Seasonal Revolving Credit Termination Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:
     “Seasonal Revolving Credit Termination Date” shall mean the earlier of (a)
March 15, 2010 or (b) such date as the Seasonal Revolving Credit Loans shall
otherwise be payable in full and the Seasonal Revolving Credit Commitment shall
terminate, expire or be canceled in accordance with the terms of this Agreement.
     (p) The definition of “Subsidiary’s Cash Holdings” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:
     “Subsidiary’s Cash Holdings” shall mean, with respect to a Subsidiary of
the Borrower, other than ACE Funding, the cash owned by such Subsidiary in such
Subsidiary’s stores, plus the cash owned by such Subsidiary in such Subsidiary’s
depository accounts with the Administrative Agent, plus the cash owned by such
Subsidiary in such Subsidiary’s depository accounts with Other Financial
Institutions, plus the amount of items of such Subsidiary in clearing at the
Administrative Agent and at Other Financial Institutions, plus cash owned by
such Subsidiary in transit with armored couriers.
     (q) Section 2.06(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof to read as follows:
     If there is any change in the Applicable Commitment Fee Rate during any
calendar quarter, the Unused Total Commitment shall be computed and multiplied
by the Applicable Commitment Fee Rate separately for each period during such
quarter that such Applicable Commitment Fee was in effect.
     (r) Section 2.07 of the Credit Agreement is hereby amended by (i) amending
the title thereto to read “Termination or Reduction of the Total Revolving
Credit Commitment; Termination of Seasonal Revolving Credit Commitment.”, and
(ii) deleting paragraph (e) therefrom.
     (s) Article II of the Credit Agreement is hereby amended by adding a new
Section 2.15 thereto to read as follows:
     SECTION 2.15. Increase in Total Revolving Credit Commitment.
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time request an increase in the
Total Revolving Credit Commitment to an amount (for all such requests) not
exceeding $225,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of

5



--------------------------------------------------------------------------------



 



$10,000,000, and (ii) the Borrower may make a maximum of two such requests. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its pro rata share of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) Effective Date and Allocations. If the Total Revolving Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Credit Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Event of Default exists. The Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.11) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised pro rata shares
arising from any nonratable increase in the Revolving Credit Commitments under
this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 9.02 to the contrary.
     (t) Section 5.11 of the Credit Agreement is hereby amended to read as
follows:

6



--------------------------------------------------------------------------------



 



     SECTION 5.11. Additional Guarantors and Pledge of Assets. Inform the
Administrative Agent within five (5) Business Days before the creation or
acquisition of any direct or indirect Subsidiary. The Borrower and the Lenders
intend that any such new Subsidiary of the Borrower shall obtain the benefit of
the Total Commitment and shall become a Guarantor pursuant to terms similar to
each Guarantor on the date hereof. Within fifteen (15) Business Days from the
acquisition or formation of any such additional Subsidiary, then, unless such
Subsidiary is merged into the Borrower or a Guarantor (with the Borrower or such
Guarantor being the surviving Person) prior to the expiration of such fifteen
(15) Business Day period, the Borrower shall cause such Subsidiary (a) to
promptly execute, in form and substance satisfactory to the Administrative
Agent, all documents necessary for such Subsidiary to become a Guarantor
hereunder (including a Guaranty Agreement substantially in the form executed by
the Guarantors as of the Closing Date), and (b) to effect such Subsidiary’s
conveyance of a first priority Lien in its assets (subject only to Permitted
Liens) in favor of the Administrative Agent for the benefit of the Lenders
securing the Obligations pursuant to the Security Documents. Any such additional
Subsidiary’s assets shall thereupon become part of the Collateral, and such
Subsidiary’s Cash Holdings (and other assets described in Section 1 of the
Borrowing Base Report) shall thereupon become part of the Borrowing Base;
provided, however, that the Administrative Agent may, in its sole discretion,
audit and inspect such Subsidiary’s assets (including, without limitation, such
Subsidiary’s Cash Holdings) at the Borrower’s expense, and, if the results of
such audit and inspection are not satisfactory to the Administrative Agent in
its sole discretion, such Subsidiary’s Cash Holdings shall no longer be part of
the Borrowing Base. The Required Lenders shall have the right to cause the
Administrative Agent to conduct such an audit and inspection upon written
request and such audits and inspections shall be in addition to the audits
described in Section 5.08 hereof. In addition, within fifteen (15) Business Days
from the acquisition or formation of any additional Subsidiary of the Borrower,
the Borrower shall execute, or shall cause its Subsidiary to execute, as
applicable, all documents (including a Stock Pledge Agreement in form and
content substantially similar to other Stock Pledge Agreements) necessary to
effect the Borrower’s or such Subsidiary’s, as applicable, conveyance of a first
priority Lien in the Equity Interests of such additional Subsidiary in favor of
the Administrative Agent for the benefit of the Lenders securing the
Obligations, and such additional Subsidiary’s Equity Interests shall thereupon
become part of the Collateral. If reasonably requested by the Administrative
Agent, the Borrower shall cause its legal counsel to deliver to the
Administrative Agent, simultaneously with the Credit Documents referred to in
this Section 5.11, a legal opinion containing opinions reasonably requested by
the Administrative Agent with respect to, if applicable, (i) the stock or asset
acquisition, (ii) the formation of such Subsidiary, (iii) the pledge of such
Subsidiary’s Equity Interests to the Administrative Agent, (iv) the pledge of
acquired assets to the Administrative Agent and the perfection of the
Administrative Agent’s security interest therein, (v) the addition of such
Subsidiary as a Guarantor, and (vi) such other matters reasonably related
thereto; such legal opinion to be in form and substance satisfactory to the
Administrative Agent.
     (u) Section 6.03(a) of the Credit Agreement is hereby amended to read as
follows:

7



--------------------------------------------------------------------------------



 



     (a) Incur, create, assume or permit to exist any Indebtedness for borrowed
money (excluding Guarantees) that is secured by Liens other than
(i) Indebtedness secured by Permitted Liens in an amount not to exceed three
million dollars ($3,000,000) per item of Indebtedness and five million dollars
($5,000,000) in the aggregate; (ii) Senior Subordinated Indebtedness (other than
the Popular Acquisition Notes) in an amount not to exceed forty million dollars
($40,000,000) in the aggregate, (iii) the Popular Acquisition Notes,
(iv) Indebtedness existing on the date hereof and listed in Schedule 6.03
hereto; provided, that, such Indebtedness shall not after the date hereof
(A) increase in amount (except increases subject to limitations in amount in
existence on the date hereof); (B) be secured by Liens not in existence on the
date hereof, or (C) change in regard to seniority in any respect; and
(v) Indebtedness incurred hereunder (including, without limitation, any drawings
under any Letter of Credit).
     (v) Section 6.03(b) of the Credit Agreement is hereby amended to read as
follows:
     (b) Incur, create, assume or permit to exist any Guarantees other than
(without duplication): (i) Guarantees of the Obligations, (ii) Guarantees for
the benefit of Travelers in respect of the Borrower’s obligations under the
Money Order Agreement, and (iii) Guarantees in respect of Indebtedness otherwise
permitted hereunder of the Borrower or any wholly-owned Subsidiary (other than
ACE Funding).
     (w) Section 6.03(c) of the Credit Agreement is hereby amended to read as
follows:
     (c) Incur, create, assume or permit to exist any unsecured Indebtedness
other than (i) current accounts payable and unsecured current liabilities (not
the result of borrowing) incurred in the ordinary course of business of the
Borrower to vendors, suppliers and Persons providing services, for expenditures
for goods, services and financial service products normally required by it in
the ordinary course of business and on ordinary trade terms, including (without
limitation) obligations pursuant to the Money Order Agreement, (ii) Indebtedness
evidenced by Deferred Payment Obligations (other than the Indebtedness permitted
by clause (iii) below) in an amount not to exceed four million dollars
($4,000,000) in the aggregate at any time, (iii) Indebtedness evidenced by
Deferred Payment Obligations with respect to the Pomegranate Acquisition in an
amount not to exceed three million dollars ($3,000,000), and (iv) Indebtedness
during any period of forty-five (45) consecutive days between January 15, and
March 15 of any fiscal year not to exceed fifty million dollars ($50,000,000) in
aggregate amount.
     (x) Section 6.05 of the Credit Agreement is hereby amended to read as
follows:
     SECTION 6.05. Consolidations, Mergers and Sales of Assets. (a) Directly or
indirectly consolidate with or merge into any other Person, or permit another
Person to merge into it, unless it is a Guarantor merging into the Borrower
(with the Borrower being the surviving entity) or another Guarantor; provided,
that, (i) such entity has provided the Administrative Agent with written notice
at least ten (10) Business Days prior to such merger, (ii) all Liens in favor of
the Administrative Agent granted by such entities continue to be valid,
perfected and first priority (except for pre-existing Liens on the assets of
such other Person which are also Permitted Liens, and (iii) in no event shall

8



--------------------------------------------------------------------------------



 



ACE Funding merge into Borrower or any Subsidiary of Borrower, (b) acquire all
or substantially all the Equity Interests or other ownership interests in, any
other Person (except for Acceptable Acquisitions that also comply with
Section 5.11), (c) sell, lease, transfer or assign to any Persons or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired), or
(d) otherwise sell any of its assets other than assets which are of nominal
value or obsolete or are replaced by assets of equal suitability and value;
provided, however, that (i) the Borrower and its Subsidiaries may sell or
otherwise dispose of assets obtained in the Pomegranate Transaction of the type
disclosed to the Administrative Agent in writing prior to the Second Amendment
Closing Date in an aggregate amount not to exceed the amount disclosed to the
Administrative Agent in writing prior to the Second Amendment Closing Date,
(ii) in addition to clause (i) immediately preceding, the Borrower and its
Subsidiaries may sell only fixed assets (i.e., furniture, fixtures, and
equipment), goodwill, and leasehold interests in connection with the disposition
of stores in the ordinary course of business (but in no event cash, checks,
accounts, receivables or working capital) in an amount not to exceed $7,500,000
in the aggregate in any Fiscal Year, and (iii) any Guarantor may sell or lease
any of its assets to the Borrower or to another Guarantor if and only if all
Liens on any such assets in favor of the Administrative Agent continue to be
valid, perfected and first priority subsequent to such sale or lease.
     (y) Section 6.07 of the Credit Agreement is hereby amended to read as
follows:
     SECTION 6.07. Net Worth. At any time, permit Net Worth of the Borrower and
its Subsidiaries on a Consolidated basis at any time to be less than
$175,500,000; plus (b) seventy-five percent (75%) of all Net Income earned after
December 31, 2005 during any completed fiscal quarter, provided, however that
fiscal quarters in which Net Income is a negative amount will be excluded from
the calculation of Net Income earned after December 31, 2005, plus (c) an amount
equal to all proceeds of any offering of Equity Interests (net of offering and
professional fees and expenses) by the Borrower or any of its Subsidiaries
occurring after December 31, 2005 that is permitted hereunder.
     (z) Section 6.19 of the Credit Agreement is hereby amended to read as
follows:
     SECTION 6.19. Capital Expenditures. [INTENTIONALLY OMITTED.]
     (aa) Section 9.02(b) of the Credit Agreement is hereby amended by adding
the following sentence to the end thereof to read as follows:
     Notwithstanding anything in this Section 9.02(b) or elsewhere in this
Agreement to the contrary, (i) only the consent of the Administrative Agent is
required to release Liens in Cash Holdings not to exceed $2,500,000 in aggregate
amount in order to satisfy any Unencumbered Cash Requirements and (ii) a waiver
or modification with respect to the dollar amount set forth in clause
(i) immediately preceding shall not be deemed to be a release of Collateral
under this Section 9.02(b).

9



--------------------------------------------------------------------------------



 



     (bb) The Pricing Grid is hereby amended to be in the form of Schedule 1
attached to this Second Amendment.
     (cc) Schedule 2.01(a) to the Credit Agreement is hereby amended to be in
the form of Schedule 2.01(a) attached to this Second Amendment.
     (dd) Schedule 2.01(b) to the Credit Agreement is hereby amended to be in
the form of Schedule 2.01(b) attached to this Second Amendment.
     (ee) Exhibit C, the Borrowing Base Report, is hereby amended to be in the
form of Exhibit C attached to this Second Amendment.
     (ff) Exhibit H, the Cash Holdings Report, is hereby amended to be in the
form of Exhibit H attached to this Second Amendment.
     (gg) Exhibit I, the Compliance Certificate, is hereby amended to be in the
form of Exhibit I attached to this Second Amendment.
     Section 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof:
     (a) the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct on and as of the date hereof
as made on and as of such date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this Second Amendment, each Revolving Credit Note payable to each Lender whose
Revolving Credit Commitment is being increased and each Seasonal Revolving
Credit Note payable to each Seasonal Revolving Credit Lender whose Seasonal
Revolving Credit Commitment is being increased (collectively, the “Replacement
Notes”) and the Revolving Credit Note payable to each New Lender and the
Seasonal Revolving Credit Note payable to each New Lender who is a Seasonal
Revolving Credit Lender (collectively, the “New Notes”), (ii) this Second
Amendment, the Replacement Notes and the New Notes have been duly executed and
delivered by the Borrower, and (iii) this Second Amendment, the Replacement
Notes, the New Notes and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable debtor relief laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws;
     (d) neither the execution, delivery and performance of this Second
Amendment, the Replacement Notes, the New Notes or the Credit Agreement, as
amended hereby, nor the consummation of any transactions contemplated herein or
therein, will conflict with (i) the certificate or articles of incorporation or
the applicable constituent documents or bylaws of the

10



--------------------------------------------------------------------------------



 



Borrower or its Subsidiaries, (ii) to Borrower’s knowledge, any provision or
law, statute, rule or regulation applicable to the Borrower or its Subsidiaries
or (iii) any indenture, agreement or other instrument to which the Borrower, the
Subsidiaries or any of their respective properties are subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this Second Amendment, the Replacement Notes, or the New Notes or (ii) the
acknowledgement by each Guarantor of this Second Amendment.
     Section 3. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall be
effective upon satisfaction or completion of the following:
     (a) the Administrative Agent shall have received counterparts of this
Second Amendment executed by each Lender;
     (b) the Administrative Agent shall have received counterparts of this
Second Amendment executed by the Borrower and acknowledged by each Guarantor;
     (c) the satisfaction of the conditions set forth in Section 4.01 of the
Credit Agreement;
     (d) the Administrative Agent shall have received a certified corporate
resolution of the Board of Directors of the Borrower authorizing the execution,
delivery and performance of this Second Amendment, the Replacement Notes and the
New Notes;
     (e) the Administrative Agent shall have received an opinion of counsel to
the Borrower, in form and substance satisfactory to the Administrative Agent and
its counsel, with respect to the matters set forth in clauses (c), (d) and
(e) of Section 2 of this Second Amendment and with respect to such other matters
as the Administrative Agent and its counsel shall reasonably request;
     (f) the Administrative Agent shall have received in immediately available
funds (i) for the account of the Administrative Agent an arrangement fee in an
amount agreed upon between the Borrower and the Administrative Agent, (ii) for
the account of each Lender other than the New Lenders a fee in an amount equal
to the product of (A) 0.125% and (B) the sum of each Lender’s Revolving Credit
Commitment and Seasonal Revolving Credit Commitment before giving effect to the
First Amendment and this Second Amendment, (iii) for the account of each Lender
whose Revolving Credit Commitment and/or Seasonal Revolving Credit Commitment is
being increased by this Second Amendment, a fee in an amount equal to the
product of (A) 0.250% and (B) the amount of the increase of such Lender’s
Revolving Credit Commitment and Seasonal Revolving Credit Commitment pursuant to
this Second Amendment, and (iv) for the account of each New Lender, a fee in an
amount equal to the product of (A) 0.250% and (B) each New Lender’s Revolving
Credit Commitment and/or Seasonal Revolving Credit Commitment established
pursuant to this Second Amendment;

11



--------------------------------------------------------------------------------



 



     (g) the Administrative Agent and Travelers shall have executed a First
Amendment to the First Amended and Restated Intercreditor Agreement which shall
provide for an increase in the Total Commitment (as defined in the Intercreditor
Agreement) to an amount not to exceed $300,000,000;
     (h) the Administrative Agent shall have received counterparts of the
Supplement to Assignment of Deposit Accounts and Security Agreement executed by
the parties thereto;
     (i) Bank of America and CitiBank shall have each received payment in full
of all amounts due and owing to them; and
     (j) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
     Section 4. PURCHASE BY LENDERS. Simultaneously with the satisfaction of
conditions set forth in Section 3 of this Second Amendment, each Lender shall
purchase or sell (as the case may be), without recourse, an amount of Loans and
LC Exposure outstanding such that after giving effect to this Second Amendment,
the amount of each Lender’s Revolving Credit Commitment and Seasonal Revolving
Credit Commitment which has been utilized shall be pro rata among the Lenders in
proportion that their respective Revolving Credit Commitments and Seasonal
Revolving Credit Commitments bear to the Total Revolving Credit Commitment and
the Total Seasonal Revolving Credit Commitment. The Borrower hereby irrevocably
authorizes each Lender, to the extent necessary, to fund to the Administrative
Agent any payment required to be made pursuant to the immediately preceding
sentence. If, as a result of any purchase or sale provided for in this Section
4, any payment of a Eurodollar Loan, in whole or in part, occurs on a day which
is not the last day of the Interest Period for such Eurodollar Loan, the
Borrower will pay to the Administrative Agent for the benefit of any Lender
holding a Eurodollar Loan any loss, cost or expense attributable to such payment
in accordance with Section 2.11 of the Credit Agreement.
     Section 5. ADDITION OF NEW LENDERS. The parties hereto agrees that the
provision of Section 9.04 of the Credit Agreement shall not be applicable to the
addition of the New Lenders pursuant to this Second Amendment. Each New Lender
covenants and agrees that (a) it will, independently and without reliance on the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Documents, and (b) it
will perform in accordance with their requisite terms all of the obligations
which by the terms of the Credit Documents are required to be performed by it as
a Lender. Furthermore, each New Lender represents and warrants that (a) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Second Amendment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (b) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to become a Lender, (c) from and after the Second Amendment
Closing Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (d) it
has received a copy of the Credit Agreement and the other Credit Documents
requested by it, together with copies of the most recent financial statements
delivered

12



--------------------------------------------------------------------------------



 



pursuant to Section 5.05 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Second Amendment and to become a Lender under the
Credit Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (e) if
it is a Foreign Lender, it has delivered to the Borrower (with a copy of the
Administrative Agent) any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed.
     Section 6. EXITING LENDERS. Upon satisfaction of the conditions set forth
in Section 3 of this Second Amendment, the Exiting Lenders shall no longer
(a) be a Lender under the Credit Agreement or (b) have any rights or obligations
with respect to being a Lender, except for those that expressly survive
termination of the Credit Agreement.
     Section 7. DEPOSIT ACCOUNT STATEMENTS. The Borrower, the Administrative
Agent and the Lenders acknowledge and agree that, unless requested by the
Administrative Agent, copies of all bank statements required to be delivered by
the depository institutions pursuant to any Letter Agreement shall not be
required to be delivered to the Administrative Agent.
     Section 8. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
     (b) The Credit Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.
     Section 9. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Second Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
     Section 10. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty Agreement (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this Second
Amendment or any of the provisions contemplated herein, and (ii) include the
increase of the Revolving Credit Commitment and the Seasonal Revolving Credit
Commitment provided for in this Second Amendment (c) ratifies and confirms its
obligations under its Guaranty Agreement, and (d) acknowledges and agrees that
it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty Agreement.
     Section 11. EXECUTION IN COUNTERPARTS. This Second Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument. For purposes of this

13



--------------------------------------------------------------------------------



 



Second Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.
     Section 12. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be
shall be construed in accordance with and governed by the law of the State of
Texas; provided, that the Administrative Agent, the Agent, and each Lender shall
retain all rights arising under federal law, and shall be binding upon the
parties hereto and their respective successors and assigns.
     Section 13. HEADINGS. Section headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose.
     Section 14. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS
SECOND AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Second Amendment is executed as of the date first
set forth above.

            ACE CASH EXPRESS, INC., as Borrower
      By:   /s/ Walter E. Evans         Walter Evans        Senior Vice
President and General Counsel     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Issuing Bank, and as a Lender
      By:   /s/ Jeff Boeckman         Name:   Jeff Boeckman        Title:   Vice
President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Brian McDougal         Name:   Brian McDougal        Title:  
Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            U. S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ John Holland         Name:   John Holland        Title:   Senior
Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:   /s/ Albert W. Kelley         Name:   Albert W. Kelley       
Title:   Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Joanne Bramanti         Name:   Joanne Bramanti        Title:  
Senior Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION (formerly known as Southwest Bank of
Texas, N.A.), as a Lender
      By:   /s/ Melinda N. Jackson         Name:   Melinda N. Jackson       
Title:   Senior Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Todd S. Meller         Name:   Todd S. Meller        Title:  
Managing Director     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as a Lender
      By:   /s/ Michael Durbin         Name:   Michael Durbin        Title:  
Senior Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Ronald K. Baker         Name:   Ronald K. Baker        Title:  
Executive Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            RZB FINANCE LLC, as a Lender
      By:   /s/ Christoph Hoedl         Name:   Christoph Hoedl        Title:  
Group Vice President     

                  By:   /s/ John A. Valiska         Name:   John A. Valiska     
  Title:   First Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS, p.l.c., as a Lender
      By:   /s/ Martin Chin         Name:   Martin Chin        Title:   Senior
Vice President     

                  By:   /s/ Derrick Lynch         Name:   Derrick Lynch       
Title:   Asistant Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            LEGACYTEXAS BANK, as a Lender
      By:   /s/ R. Brian Livingston         Name:   R. Brian Livingston       
Title:   Senior Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



            NORTH FORK BANK, as a Lender
      By:   /s/ Robert C. Dunwoody         Name:   Robert C. Dunwoody       
Title:   Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED FOR
PURPOSES OF SECTION 6 HEREOF:
BANK OF AMERICA, N.A.

            By:   /s/ Tracey B. Silverman       Name:   Tracey B. Silverman     
Title:   Senior Vice President     

CITIBANK TEXAS, N.A. (formerly known as
First American Bank, SSB)

            By:   /s/ Harold Beattie, Jr.       Name:   Harold Beattie, Jr.     
Title:   Vice President     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:
CHECK EXPRESS, INC.
Q. C. & G. FINANCIAL, INC.
ACE PAYMENT SERVICES, INC. (formerly known as
          Public Currency, Inc.)
CHECK EXPRESS FLORIDA, INC.
CHECK EXPRESS FINANCE, INC.
CHECK-X-CHANGE CORPORATION
CHECK EXPRESS SOUTH CAROLINA, INC.
CHECK EXPRESS USA, INC.

            By:   /s/ Walter E. Evans       Name:   Walter E. Evans     
Title:   Vice President and Secretary     

        ACE CREDIT SERVICES, LLC
    By:   ACE CASH EXPRESS, INC., its Managing Member                  

            By:   /s/ Walter E. Evans       Name:   Walter E. Evans     
Title:   Vice President and Secretary     

Signature Page to Second Amendment



--------------------------------------------------------------------------------



 



SCHEDULE I
Pricing Grid

                  Debt to EBITDA   Applicable Margin   Applicable Margin  
Applicable Margin for   Applicable Ratio   for LIBO Rate Loans   for ABR Loans  
Reference Rate Loans   Commitment Fee Rate
³ 2.00
  2.75% per annum   1.75% per annum   2.75% per annum   0.50% per annum
< 2.00x ³ 1.75x
  2.50% per annum   1.50% per annum   2.50% per annum   0.50% per annum
< 1.75x ³ 1.50
  2.25% per annum   1.25% per annum   2.25% per annum   0.375% per annum
< 1.50x ³ 1.00x
  2.00% per annum   1.00% per annum   2.00% per annum   0.375% per annum
< 1.00x
  1.75% per annum   0.75% per annum   1.75% per annum   0.300% per annum

Schedule 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(a)
Revolving Credit Commitments

                      Revolving Credit     Lender   Commitment   Percentage
Wells Fargo Bank, National Association
  $ 26,181,818.17       13.0909 %
JPMorgan Chase Bank, N.A.
  $ 21,818,181.82       10.9091 %
U.S. Bank National Association
  $ 21,818,181.82       10.9091 %
Union Bank of California, N.A.
  $ 21,818,181.82       10.9091 %
KeyBank National Association
  $ 21,818,181.82       10.9091 %
Amegy Bank National Association (formerly known as Southwest Bank of Texas,
N.A.)
  $ 14,545,454.55       7.2727 %
The Bank of Nova Scotia
  $ 14,545,454.55       7.2727 %
National City Bank
  $ 14,545,454.55       7.2727 %
Texas Capital Bank National Association
  $ 9,454,545.45       4.7273 %
RZB Finance, LLC
  $ 9,454,545.45       4.7273 %
Allied Irish Banks, p.l.c.
  $ 8,000,000.00       4.0000 %
LegacyTexas Bank
  $ 8,000,000.00       4.0000 %
North Fork Bank
  $ 8,000,000.00       4.0000 %
TOTAL
  $ 200,000,000.00       100 %

Schedule 2.01(a)



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(b)
Seasonal Revolving Credit Commitments

                      Seasonal Revolving         Lender   Credit Commitment    
Percentage  
Wells Fargo Bank, National Association
  $ 9,818,181.83       13.0909 %
JPMorgan Chase Bank, N.A.
  $ 8,181,818.18       10.9091 %
U.S. Bank National Association
  $ 8,181,818.18       10.9091 %
Union Bank of California, N.A.
  $ 8,181,818.18       10.9091 %
KeyBank National Association
  $ 8,181,818.18       10.9091 %
Amegy Bank National Association (formerly known as Southwest Bank of Texas,
N.A.)
  $ 5,454,545.45       7.2727 %
The Bank of Nova Scotia
  $ 5,454,545.45       7.2727 %
National City Bank
  $ 5,454,545.45       7.2727 %
Texas Capital Bank National Association
  $ 3,545,454.55       4.7273 %
RZB Finance, LLC
  $ 3,545,454.55       4.7273 %
Allied Irish Banks, p.l.c.
  $ 3,000,000.00       4.0000 %
LegacyTexas Bank
  $ 3,000,000.00       4.0000 %
North Fork Bank
  $ 3,000,000.00       4.0000 %
TOTAL
  $ 75,000,000.00       100 %

Schedule 2.01(b)



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF BORROWING BASE REPORT]
Borrowing Base Report for Week Beginning Sunday ___, 200___and Ending Saturday
___, 200___(the “Prior Week”):
All capitalized terms used herein, unless otherwise defined herein, shall have
the meanings set forth in that certain First Amended and Restated Credit
Agreement, dated as July 30, 2004, by and among ACE Cash Express, Inc. (the
“Borrower”), Wells Fargo Bank, National Association, as Administrative Agent,
and the other Lenders party thereto (as amended, supplemented, restated or
extended from time to time, the “Agreement”). Capitalized terms herein and not
otherwise defined shall have the meanings set forth in the Agreement.

                                                                             
Sunday   Monday   Tuesday   Wednesday   Thursday   Friday   Saturday 1.  
Calculation of the Borrower’s Cash Holdings and the Subsidiary’s Cash Holdings
for Subsidiaries that are Guarantors as of the end of the Prior Week:          
                                                  a.  
Aggregate amount of cash of the Borrower and each of its Subsidiaries that is a
Guarantor (the “Guarantors”) in their respective stores as of the end of the
Prior Week.
  $           $           $           $           $           $           $
               
 
                                                            b.  
Aggregate amounts of deposits of the Borrower and the Guarantors held in
depository accounts with financial institutions.
  $       $       $       $       $       $       $            
 
                                                            c.  
Aggregate dollar amount of checks which are payable to the order of, or
endorseable to the order of, the Borrower and/or the Guarantors, other than
checks which have been deposited into any deposit or other account (i.e., the
aggregate dollar amount of all checks in the Borrower’s and/or the Guarantor’s
stores or in transit with any armored couriers).
  $       $       $       $       $       $       $            
 
                                                            d.  
Aggregate amount of cash of the Borrower and the Guarantors in transit with
armored couriers.
  $       $       $       $       $       $       $            
 
                                                            e.  
Total Borrower’s Cash Holdings and Subsidiary’s Cash Holdings for Subsidiaries
that are Guarantors as of the end of the Prior Week (sum of a through d above).
  $       $       $       $       $       $       $            
 
                                                       

Exhibit C - 1



--------------------------------------------------------------------------------



 



                                                                             
Sunday   Monday   Tuesday   Wednesday   Thursday   Friday   Saturday 2.   Less:
Aggregate amount owed by the Borrower and its Subsidiaries to Travelers Express
Company, Inc. under the Money Order Agreement dated April 16, 1998, as of the
end of the Prior Week.   $                                                    
3.   Less: Aggregate amount of cash of the Borrower and the Guarantors released
for Unencumbered Cash Requirements (not to exceed $2,500,000).   $       $      
$       $       $       $       $            
 
                                                        4.   Equals: Amount
Available for Borrowing, subject to the terms of the Agreement, before taking
into account the outstanding principal amount of all Revolving Credit Loans and
Seasonal Revolving Credit Loans.   $       $       $       $       $       $    
  $            
 
                                                        5.   Less: Aggregate
principal amount of a Revolving Credit Loans and Seasonal Revolving Credit Loans
outstanding as of the end of the Prior Week.   $       $       $       $       $
      $       $            
 
                                                        6.   Equals: Net Amount
Available for Borrowing, subject to the terms of the Agreement, if positive, or
amount due, if negative.   $       $       $       $       $       $       $    
       
 
                                                       

The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof.
ACE CASH EXPRESS, INC.,
as Borrower

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

Exhibit C - 2



--------------------------------------------------------------------------------



 



EXHIBIT H
[FORM OF CASH HOLDING REPORT]

     
To:
  Wells Fargo Bank, National Association,
 
  as Administrative Agent
 
  4975 Preston Park Road, Ste. 280
 
  Plano, Texas 75093
 
   
 
  Attention: [___]

     This Report (“Report”) is delivered pursuant to that certain First Amended
and Restated Credit Agreement dated as of July 30, 2004, by and among Ace Cash
Express, Inc., a Texas corporation (the “Company”), the lenders from time to
time party thereto (the “Lenders”), and Wells Fargo Bank, National Association,
as the administrative agent for the Lenders (in such capacity, the “Agent”)(as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”; all capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Agreement). This Report
covers the calendar week ended ____________ , 200___, and is delivered to the
Agent pursuant to Section 5.05(d) of the Agreement.
     The Company and/or its Subsidiaries opened the following accounts in the
calendar week ended____________, 200___, and such accounts are or will be used
to maintain Cash Holdings or Subsidiary’s Cash Holdings:

                          financial institution             has previously      
  legal name of financial institution   delivered a Letter Account no.   account
holder   maintaining account   Agreement
 
           
 
           
 
           

      The Company and/or its Subsidiaries entered into contracts with the
following armored couriers in the calendar week ended ____________, 200___, and
such armored couriers are or will be used to transport Cash Holdings or
Subsidiary’s Cash Holdings:

          armored courier has previously legal name of armored courier  
delivered a Letter Agreement
 
   
 
   
 
   

Exhibit H

 



--------------------------------------------------------------------------------



 



     The Company and/or its Subsidiaries opened the following stores during the
calendar week ended ______  __, 200___serviced by the indicated bank and
courier:

             
STORE NUMBER
  CITY/STATE   BANK   COURIER
 
           
 
           

     The Company hereby represents, warrants, and certifies that as of the date
hereof the Company is in compliance with Section 6.20 of the Agreement.
     This Report is executed on ______  __, 200___, by the duly elected,
qualified and acting [Title] of the Company.

            ACE CASH EXPRESS, INC.,
as Company
      By:           Name:           Title:        

Exhibit H

 



--------------------------------------------------------------------------------



 



EXHIBIT I
[FORM OF COMPLIANCE CERTIFICATE]
FINANCIAL COVENANT AND COMPLIANCE CERTIFICATE
FOR CURRENT REPORTING PERIOD BEGINNING ___________, _______ AND
ENDING __________, _______ (“CURRENT PERIOD”)
All capitalized terms used herein, unless otherwise defined herein, shall have
the meanings set forth in that certain First Amended and Restated Credit
Agreement, dated as of July 30, 2004, by and among ACE Cash Express, Inc., Wells
Fargo Bank, National Association, as Administrative Agent, and the other Lenders
parties thereto (as amended, restated, modified, or supplemented, the
“Agreement”).
FINANCIAL COVENANTS.

                              Indicate Compliance
       
 
          1.    
Net Worth. The Borrower shall not any time permit the Net Worth of the Borrower
and its Subsidiaries on a Consolidated basis to be less than $175,500,000 plus
(b) seventy-five percent (75%) of all Net Income earned after December 31, 2005
during any fiscal quarter, provided, however that fiscal quarters in which Net
Income is a negative amount will be excluded from the calculation of Net Income
earned after December 31, 2005, plus (c) an amount equal to the (100%) of all
proceeds of any offering of Equity Interests (net of offering and professional
fees and expenses) by the Borrower or any of its Subsidiaries occurring after
December 31, 2005 that is permitted hereunder.
               
 
               
 
  Yes   No

                 
Calculation
          $175,500,000    
 
  Plus:   75% of cumulative Net Income accruing after December 31, 2005
(excluding the aggregate amount of any losses incurred during any calendar
quarters occurring after December 31, 2005)   $    
 
               
 
  Plus:   Net proceeds of        
 
      equity offerings   $    
 
               
 
  Equals:   Minimum Net Worth   $    
 
               
 
               
 
          Actual     Calculation   Total capital stock   $    
 
               
 
  Plus:   Paid-in capital   $    
 
               
 
  Plus:   Retained Earnings   $    
 
               
 
  Minus:   Treasury Stock   $    
 
               
 
  Equals:   Net Worth   $    
 
               

                    2.    
EBITDA. The Borrower shall not at any time permit as of the end of any fiscal
quarter, permit the aggregate EBITDA of the Borrower and its Subsidiaries on a
Consolidated basis for the four-quarter period ending on the last day of such
fiscal quarter to be less than 85% of the aggregate EBITDA of the Borrower and
its Subsidiaries on a Consolidated basis for the four-quarter period ending on
the last day of the immediately preceding fiscal quarter.
               
 
  Yes   No

Exhibit 1 — 1

 



--------------------------------------------------------------------------------



 



                 
 
          Required    
 
               
Calculations
  a.   Consolidated EBITDA for four consecutive fiscal quarter period ending on
immediately preceding Calculation Date*   $    
 
               
 
  b.   Multiplied by   0.85    
 
  c.   Required EBITDA   $    
 
               
 
               
 
          Actual    
 
                    Consolidated EBITDA for four previous fiscal
quarter period ending on Calculation
Date**   $    
 
               
 
                    *Calculation of Consolidated EBITDA for four consecutive
fiscal quarter period ending on immediately preceding Calculation Date   $    
 
               
 
                    Net Income for such period        
 
  Plus:   Interest Expense for such period   $    
 
  Plus:   Federal, state and local income taxes for such period   $    
 
  Plus:   Depreciation, amortization and other non-cash charges for such period
(excluding, however, any reserves or non-cash charges relating to, or in respect
of, Payday Loans or any other loan program administered by the Borrower or its
Subsidiaries)   $    
 
               
 
  Minus:   Extraordinary gains for such period   $    
 
               
 
  Plus:   Extraordinary losses for such period   $    
 
  Equals:   EBITDA for such period   $    
 
               

Exhibit I-2

 



--------------------------------------------------------------------------------



 



                 
 
                    **Calculation of Consolidated EBITDA for four fiscal quarter
period ending on Calculation Date.        
 
                    Net Income for such period $      
 
               
 
  Plus:   Interest Expense for such period $      
 
               
 
  Plus:   Federal, state and local income        
 
      taxes for such period $      
 
               
 
  Plus:   Depreciation, amortization and        
 
      other non-cash charges for such period        
 
      (excluding, however, any reserves or        
 
      non-cash charges relating to, or in        
 
      respect of, Payday Loans or any other        
 
      loan program administered by the        
 
      Borrower or its Subsidiaries) $      
 
               
 
  Minus:   Extraordinary gains for such period $      
 
               
 
               
 
  Plus:   Extraordinary gains for such        
 
      period $      
 
               
 
  Equals:   EBITDA for such period $      
 
               

                    3.    
Debt to EBITDA Ratio. At the end of any fiscal quarter, the Borrower shall not
permit the Debt to EBITDA Ratio on a Consolidated basis to be equal to or more
than (i) 2.75 to 1.00 from the Closing Date through and including December 31,
2005 and (ii) 2.50 to 1.00 at any time thereafter.
  Yes   No

                     
 
                    Calculation   Funded Indebtedness   $        
 
                   
 
  EBITDA       $        
 
                   
 
                        Funded Indebtedness/EBITDA                 (Debt to Cash
Flow Ratio)   = ______________ to 1.00        

                    4.    
Cash Flow Coverage Ratio. The Borrower shall not permit the Cash Flow Coverage
Ratio of the Borrower and its Subsidiaries on a Consolidated basis to be less
than 1.25:1.00 at any time.
  Yes   No

                     
 
                    Calculation:   EBITDA: EBITDA for 12 consecutive month      
          period ending on such Calculation Date $          
 
                   

Exhibit I-3

 



--------------------------------------------------------------------------------



 



                     
 
                   
 
  Minus:   Federal, state and local taxes            
 
      actually paid for 12 consecutive month period            
 
      ending on such Calculation Date   $        
 
                   
 
  Minus:   total capital expenditures paid in            
 
      cash for 12 consecutive month period ending            
 
      on such Calculation Date   $        
 
                   
 
  Minus:   Treasury Stock purchased during 12            
 
      consecutive month period ending on such            
 
      Calculation Date   $        
 
                   
 
  Plus:   Rent expense during 12 consecutive            
 
      month period ending on such Calculation Date   $        
 
                   
 
                   
 
  Equals:   Adjusted EBITDA   $        
 
                   
 
                        Adjusted Expenditures: cash Interest Expense
paid for 12 consecutive month period ending
on such Calculation Date   $        
 
                   
 
  Plus:   Current portion of long term debt   $        
 
                   
 
  Plus:   Current portion of Capitalized Lease Obligations   $        
 
                   
 
  Plus:   Rent expense   $        
 
                   
 
                   
 
  Equals:   Adjusted Expenditures   $        
 
                   
 
                        Adjusted EBITDA/Adjusted Expenditures
(Cash Flow Coverage Ratio)   =______________ to 1.00        

FINANCIAL STATEMENTS AND REPORTS:

              a.  
Annual CPA audited FYE consolidated and consolidating financial statements with
Compliance Certificate and SEC Form 10-K on or before 90 days after FYE or such
earlier time as my be required under applicable law
  Yes   No    
 
        b.  
Quarterly unaudited consolidated and consolidating financial statements with
Compliance Certificate and SEC Form 10-Q within forty-five (45) days of each
quarter end (except for fourth quarter).
  Yes   No    
 
           
 
        The undersigned hereby certifies that the above information and
computations are true and correct and not misleading as of the date hereof, and
that since the date of the Borrower’s most recent Compliance Certificate (if
any):        

     
 
  No Default or Event of Default has occurred under the Agreement during the
Current Period, or been discovered from a prior period, and not reported.

Exhibit I — 4

 



--------------------------------------------------------------------------------



 



     
 
  A Default or Event of Default (as described below) has occurred during the
Current Period or has been discovered from a prior period and is being reported
for the first time.

     
Description of Default or Event of Default:
   
 
   

ACE CASH EXPRESS, INC.,
as Borrower

          By:  
 
       
 
    Name:  
 
       
 
    Title:  
 
       
 
    Date:  
 
       
 
   

Exhibit I — 5

 